Dismissed and Memorandum Opinion filed February 17, 2005








Dismissed and Memorandum Opinion filed February 17,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01406-CV
____________
 
LESLIE and GEORGE MICKELIS, As Next
Friend of JASON MICKELIS, A Minor, Appellants
 
V.
 
NEW MEDICAL HORIZONS II, LTD. d/b/a
CYPRESS FAIRBANKS MEDICAL CENTER, Appellee
 

 
On Appeal from the
270th District Court
Harris County, Texas
Trial Court Cause
No. 01-01113
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed November 13, 2003.
On February 10, 2005, the parties filed a joint motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 17, 2005.
Panel consists of Justices Yates,
Anderson, and Hudson.